Citation Nr: 1108416	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left knee disability.  

2.  Entitlement to an initial compensable evaluation for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION


The Veteran served on active duty from July 2002 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for left knee patellofemoral syndrome and right ankle recurrent sprain and assigned noncompensable evaluations, effective July 29, 2006.  

In July 2009, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In September 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected left knee disability is manifested by subjective complaints of pain with only slight limitation of motion.  

3.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected right ankle disability is manifested by subjective complaints of pain with only slight limitation of motion.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5261, 5299 (2010).

2.  The criteria for a compensable evaluation for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 5299 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  More recently, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that the Federal Circuit's harmless error framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court take "due account of the rule of prejudicial error."  The Supreme Court explained that such task prevents the reviewing court from directly asking the harmless error question, imposes unreasonable evidentiary burden on VA, and requires VA and not the claimant to explain the harmless error when the Court has ruled that the party "seek[ing] to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted."  Id. at 1705.  As such, because the harmless error requirement is viewed as "too complex and rigid[,]" the Board is not required to determine whether the notice errors affected the essential fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in August 2007 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from May 2007 to August 2009.  The Veteran was also provided VA examinations in connection with his claim.  The 2007, 2009, and 2010 VA examiners reviewed the Veteran's claims file, noted his medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Left Knee Disability

The Veteran contends that his service-connected left knee disability warrants a compensable rating.  At the July 2009 Board hearing, the Veteran testified that although his range of motion of the left knee is "pretty normal," he still endures constant pain in his left knee.  By way of procedural background, in an October 2009 rating decision, the RO granted a temporary evaluation of 100 percent effective June 30, 2009, based on a left knee arthroscopy surgery performed in June 2009.  The noncompensable evaluation was continued effective September 1, 2009.  The Veteran asserts that at least a 10 percent disability evaluation is warranted for his service-connected left knee disability.  

The Veteran's service-connected left knee disability is rated under Diagnostic Codes 5299-5261.  The Board notes that Diagnostic Code 5299 was used to designate an unlisted condition of the musculoskeletal system.  See 38 C.F.R. § 4.27 (2010).  Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  

In October 2007, the Veteran was afforded a VA examination for his service-connected left knee disability.  The Veteran complained of progressively worsening left knee pain with persistent stiffness and pain.  Upon physical examination, the VA examiner noted a normal gait, with range of motion findings as 0 to 140 degrees.  There was no noted pain on motion.  X-rays revealed no evidence of fracture or dislocation of the left knee.  The VA examiner diagnosed him with left patellofemoral syndrome.  

The Veteran underwent a second VA examination for his service-connected left knee disability in December 2009.  He informed the VA examiner that his disability has progressively worsened, and taking Motrin has only provided a "fair" results.  The Veteran complained of pain, stiffness, decreased speed of joint motion, and effusions, but denied having deformity, giving way, instability, weakness, incoordination, episodes of dislocation, subluxation, locking episodes, or flare-ups of joint disease associated with his left knee disability.  Upon physical examination of the Veteran, the VA examiner noted that his gait was antalgic with tenderness along the lateral border of the left patella.  There was guarding of movement, but no crepitation, a mass behind the knee, clicks or snaps, grinding, instability, abnormal tendons or bursae, effusion, or other knee abnormalities.  Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees.  There was no objective evidence of pain with active motion on the left knee, but pain was found following repetitive motion.  The VA examiner also indicated that there were no additional limitations after three repetitions of range of motion.  X-rays reflected a possible small osteochondral lesion medial femoral condyle of the left knee.  The VA examiner diagnosed the Veteran with left knee patellofemoral pain syndrome, status post arthroscopy.  

VA outpatient treatment records dated May 2009 reflect continuing complaints and treatment for his service-connected left knee disability.  Specifically, at a May 2009 VA orthopedic surgery consultation, the Veteran complained of "occasional episode[s] of effusion" in his left knee.  Examination of the left knee revealed mild effusion with no increased erythema or heat.  The VA physician noted an area of tenderness posterolaterally involving the biceps tendon and a little bit of popliteal swelling.  No instability was detected.  Range of motion testing reflected 0 degrees of extension and 115 degrees of flexion.  X-rays showed no osseous abnormalities and magnetic resonance image (MRI) testing was normal.  

Based on a review of the evidence, the Board finds that a compensable rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5261.  In order to warrant a compensable rating, the evidence must show extension limited to 10 degrees.  However, such is not the case.  In fact, at both VA examinations of record, the Veteran's extension was 0 degrees, which is considered normal.  Thus, a compensable rating is not warranted under Diagnostic Code 5261 for the Veteran's service-connected left knee disability.  A higher rating is also not warranted under Diagnostic Code 5260 because flexion has not been limited to 45 degrees to warrant the next-higher 10 percent rating.  As noted, according to the October 2007 VA examination report, the Veteran's flexion was 140 degrees, which was normal.  Similarly findings of 115 degrees and 100 degrees were reported at the May 2009 VA outpatient treatment visit and the December 2009 VA examination.  While this evidence shows a worsening in the Veteran's range of motion, the evidence does not support a compensable rating under Diagnostic Code 5260.  

The Board has also considered whether the Veteran's service-connected left knee disability may be rated under any other diagnostic codes related to the knee and leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5257, the Board notes that the Veteran's symptoms overall do not show left knee recurrent subluxation or lateral instability, so as to warrant the assignment of a compensable evaluation.  The Veteran denied having instability at the December 2009 VA examination, and upon physical testing, the December 2009 VA examiner found no evidence of instability.  Thus, a rating in this regard is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A compensable rating is also not warranted under Diagnostic Code 5258 for cartiliage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran reported episodes of effusion at his May 2009 VA outpatient treatment visit, he characterized the episodes as only "occasional," and not frequent.  Additionally, the VA physician noted "mild" effusion during physical testing.  As such, the objective medical evidence does not warrant a compensable rating under Diagnostic Code 5258.  

Regarding other diagnostic codes of the knee and leg, the Board notes that they are simply not applicable to the Veteran's service-connected disability.  It is neither contended nor shown that the Veteran's service-connected disability involves ankylosis of the knee (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5259, 5262, and 5263 do not support the Veteran's claim.

Additionally, the Board has also considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board notes the Veteran's continuing complaints of pain, stiffness, and weakness associated with his left knee.  When considering these subjective complaints together with the objective medical evidence described above, the Board finds that the Veteran's disability most closely approximates a 0 percent rating for his service-connected left knee disability.  There is no indication that pain, stiffness, and weakness, due to the Veteran's disability has caused functional loss greater than that contemplated by the 0 percent evaluation currently assigned.  See Johnson, supra.  This is further supported by the December 2009 VA examiner's conclusion that there were no additional limitations after three repetitions of range of motion.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms; however, to the extent that he has asserted he warrants a compensable evaluation for his left knee disability, the objective clinical findings do not establish a basis for a higher or a separate evaluation for any period of time during the course of the appeal.  Fenderson and Hart supra.  The preponderance of the evidence is against a finding that the service-connected left knee disability warrants a compensable disability rating for the reasons stated above.  The benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

B.  Right Ankle Disability

The Veteran contends that a compensable evaluation is warranted for his service-connected right ankle disability.  At the July 2009 Board hearing, the Veteran explained that he sprains or twists his right ankle on a consistent basis due to the prior in-service ankle injury.  He stated that he has to wear a lace up brace to alleviate some of the pain associated with his service-connected right ankle disability.  The Veteran asserts that at least a 10 percent disability evaluation is warranted for his disability.  

The Veteran's right ankle disability is currently evaluated as 0 percent disabling under Diagnostic Codes 5299-5271.  The Board notes that Diagnostic Code 5299 was used to designate an unlisted condition of the musculoskeletal system.  See 38 C.F.R. § 4.27 (2010).  Under Diagnostic Code 5271, a 10 percent rating is prescribed for moderate limitation of motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

Normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

At the October 2007 VA examination, the Veteran complained of right ankle pain with flare-ups after doing activities and lifting.  He stated that the flare-ups are mild in nature, often lasting for hours on a weekly basis.  He described the severity of such flare-ups as being mild and decreasing his ability to exercise.  Range of motion testing reflected dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no signs of laxity.  The VA examiner noted no pain on motion and no evidence of inflammatory arthritis.  He was diagnosed with right ankle recurrent sprain.  
In January 2010, the Veteran was afforded a second VA examination for his service-connected right ankle disability.  He reported experiencing frequent twists, sprains, and constant achiness.  He also admitted to symptoms of pain and giving way, associated with his right ankle, but denied having deformity, instability, stiffness, weakness, incoordination, decreased speed of the joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or flare-ups of joint disease.  Upon physical examination of the Veteran, the VA examiner noted that his gait was antalgic, with no evidence of abnormal weight bearing, loss of a bone or part of a bone, nor recurrent shoulder dislocations.  There was also no evidence of inflammatory arthritis, ankle instability, or tendon abnormality.  Range of motion testing reflected dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  There was no joint ankylosis, no objective evidence of pain with active motion on the right side, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  X-ray results were normal, and the VA examiner diagnosed the Veteran with right ankle tendonitis.  

Based on a thorough review of the record, the evidence does not support a compensable evaluation for the Veteran's service-connected right ankle disability under Diagnostic Code 5271.  Although the Veteran's range of motion has decreased since the October 2007 VA examination, such findings from the January 2010 VA examination are not indicative of moderate limitation of motion to warrant the next-higher 10 percent rating.  In fact such findings are considered only slight.  Range of motion testing at the October 2007 VA examination reflected normal readings, and in January 2010, range of motion testing of the right ankle was 15 degrees of dorsiflexion and 35 degrees of plantar flexion.  As previously mentioned normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees.  Such fluctuation in degrees based on the results from the January 2010 VA examination is not significant enough to be considered "moderate" limitation of motion, and as such, the Board finds that a compensable evaluation under Diagnostic Code 5271 is not warranted.  

Other diagnostic codes pertaining to the ankle and foot must be considered to determine if a compensable evaluation is warranted under other criteria.  Schafrath, 1 Vet. App. at 589.  In this case, the Veteran's disability does not warrant a higher rating under Diagnostic Code 5270 or Diagnostic Code 5272 because he has never demonstrated or been diagnosed with ankylosis of the ankle.  In addition, the Veteran has never been diagnosed with malunion of the os calcis or astragalus and never underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  To the extent that the Veteran has a foot injury, as contemplated by Diagnostic Code 5284, based on the evidence discussed above, the Veteran's fracture of the right ankle is not of such severity as to warrant a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  

Considering whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the Board observes that the Veteran has complained of pain and limitations on walking due to his service-connected right ankle disability; however, when viewed in conjunction with the medical evidence, his complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In addition, the January 2010 examiner opined that there was no additional loss of motion on repetitive use.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  

The Board also finds that staged ratings are not warranted here, as the degree of impairment due to his service-connected right ankle disability has not varied significantly during the appeal period.  See Fenderson and Hart, supra.

In summary, and for the reasons and bases set forth above, the Board finds the Veteran is not entitled to a higher compensable evaluation for his service-connected right ankle disability and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


C.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  


ORDER

Entitlement to an initial compensable evaluation for a left knee disability is denied.  

Entitlement to an initial compensable evaluation for a right ankle disability is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


